DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/279,571) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/279,571, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Preliminary Amendment and Claim Status
The instant Office action is responsive to the preliminary amendment received March 24, 2021 (the “Amendment”).
Claims 1–20 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed June 24, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Specification
37 C.F.R. § 1.72(a) recites “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible.”
The title of the invention is objected to under § 1.72(a) for failing to be as specific as possible.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “NETWORK DEVICE DETERMINING SYSTEM ISSUE OF ANOTHER NETWORK DEVICE.”

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 2–6 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 2, line 1 should be “wherein the determining the system issue comprises.”  Claims 3–5 by analogy.
(2) claim 6, line 1 should be “wherein the providing the notification.”
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. § 103 as being obvious over Lakshminarayanan et al. (US 2006/0248522 A1; filed Apr. 15, 2005) in view of Wigg et al. (US 2016/0006641 A1; filed July 2, 2015).
Regarding claim 1, while Lakshminarayanan teaches a method (fig. 9; ¶¶ 102–113) comprising: 
determining, at a first network device (fig. 1, item 102), a system issue (“the central server 102 can be configured to periodically query the database 122 to determine which managed computers 104 have agent software 110 installed, but are not currently heartbeating” at ¶ 105; “the managed computer 104 did not respond” at ¶ 107; NO to fig. 9, items 902, 906) corresponding to at least one second network device (fig. 1, item 104), 
wherein the first network device is an analytics entity (fig. 1, item 102) in a network (fig. 1, item 106) and the at least one second network device is a managed entity (fig. 1, item 104) in the network, and 
the system issue comprises a software issue, a hardware issue (“when the agent software 110 on a given managed computer 104 fails to heartbeat over the predefined interval, this may indicate a failure on the given managed computer 104” at ¶ 106), a compatibility issue, an issue with an interaction between a plurality of second network devices comprising the at least one second network device, an issue with an interaction between the at least one second network device and another device, or some combination thereof, and 
wherein the analytics entity comprises an entity (fig. 1, item 102) that analyzes one or more devices (fig. 1, items 104(0)-–104(N)) to determine descriptive analytics, predictive analytics, prescriptive analytics, or some combination thereof (intended use in italics); and 
providing a notification (“the process 900 notifies the user 112 that the managed computer 104 is unresponsive” at ¶ 107) indicating the system issue,
Lakshminarayanan does not teach the network being a cellular network.
Wigg teaches a cellular network (¶¶ 16, 183, 185).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lakshminarayanan’s network to be a cellular network as taught by Wigg “for diagnosing, reporting, aggregating, and analyzing the connectivity and potential issues occurring in a multi-device network.”  Wigg ¶ 3.
Regarding claim 2, Lakshminarayanan teaches wherein determining the system issue comprises determining the system issue based on performance (“the central server 102 can be configured to periodically query the database 122 to determine which managed computers 104 have agent software 110 installed, but are not currently heartbeating” at ¶ 105; “the managed computer 104 did not respond” at ¶ 107; NO to fig. 9, items 902, 906) of the at least one second network device.
Regarding claim 3, Lakshminarayanan teaches wherein determining the system issue comprises determining the system issue based on a current behavior (“the central server 102 can be configured to periodically query the database 122 to determine which managed computers 104 have agent software 110 installed, but are not currently heartbeating” at ¶ 105; “the managed computer 104 did not respond” at ¶ 107; NO to fig. 9, items 902, 906) of the at least one second network device, an expected behavior of the at least one second network device, a prior behavior of a device similar to the at least one second network device, or some combination thereof.
Regarding claim 4, Lakshminarayanan teaches wherein determining the system issue comprises determining the system issue based on a current system state (“the central server 102 can be configured to periodically query the database 122 to determine which managed computers 104 have agent software 110 installed, but are not currently heartbeating” at ¶ 105; “the managed computer 104 did not respond” at ¶ 107; NO to fig. 9, items 902, 906) of the at least one second network device, an expected state of the at least one second network device, a prior system state of the at least one second network device, or some combination thereof.
Regarding claim 5, Lakshminarayanan teaches wherein determining the system issue comprises determining the system issue based on one or more threshold values (“cannot heartbeat within the required time interval” at ¶ 106).
Regarding claim 6, Lakshminarayanan teaches wherein providing the notification indicting the system issue comprises transmitting: 
at least one identifier corresponding to the at least one second network device; 
at least one identifier corresponding at least one third network device associated with the at least one second network device; 
an indication of the system issue (“the process 900 notifies the user 112 that the managed computer 104 is unresponsive” at ¶ 107); 
a severity of the system issue; 
monitored data corresponding to the system issue; 
a proposed resolution to the system issue; 
information about a prior occurrence of the system issue; or 
some combination thereof.
Regarding claim 7, Lakshminarayanan teaches further comprising implementing a resolution (“the process 900 notifies the user 112 that the managed computer 104 is unresponsive. The user 112 can then investigate the given managed computer 104 further.” at ¶ 107) of the system issue.
Regarding claim 8, while Lakshminarayanan’s Figure 9 embodiment (fig. 9; ¶¶ 102–113) teaches wherein the resolution of the system issue comprises notifying a user to investigate the second network device (“the process 900 notifies the user 112 that the managed computer 104 is unresponsive. The user 112 can then investigate the given managed computer 104 further.” at ¶ 107),
Lakshminarayanan’s Figure 9 embodiment does not teach wherein the resolution of the system issue comprises: 
isolation of the at least one second network device; 
deactivation of the at least one second network device; 
removal of the at least one second network device; 
replacing the at least one second network device; 
onboarding a replacement of the at least one second network device; 
configuring the replacement of the at least one second network device; 
deploying the replacement of the at least one second network device; 
activating the replacement of the at least one second network device; 
transferring information corresponding to the at least one second network device to the replacement of the at least one second network device; 
updating a software version; 
changing the software version; 
updating a firmware version; 
changing the firmware version; 
changing the software to another implementation; or 
some combination thereof.
Lakshminarayanan teaches changing the software to another implementation (¶¶ 94–95).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the resolution of Lakshminarayanan’s Figure 9 embodiment to include changing the software to another implementation as taught by Lakshminarayanan “to improve existing techniques for automating deployment and maintenance of software agents installed and running on managed computer systems.”  Lakshminarayanan ¶ 2.
Regarding claim 9, Lakshminarayanan teaches wherein the information corresponding to the at least one second network device comprises state information related to the at least one second device, session information within the at least one second device, configuration information of the at least one second device, or some combination thereof (The Examiner notes antecedent basis for “the information corresponding to the at least one second network device” from claim 9 exists in an optional element of claim 8.  The Examiner does not rely on the optional element of claim 8.  Thus, claim 9 only further limits an optional element of claim 8 the Examiner does not rely on.).
Regarding claim 10, while Lakshminarayanan teaches wherein a user is configured to perform the resolution of the system issue (“the process 900 notifies the user 112 that the managed computer 104 is unresponsive. The user 112 can then investigate the given managed computer 104 further.” at ¶ 107),
Lakshminarayanan does not teach the user being a third network device.
Lakshminarayanan teaches a third network device (fig. 10, item 1002).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the resolution of Lakshminarayanan’s user to be a third network device since “providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.”  MPEP 2144.04(III)(citing In re Venner, 262 F.2d 91, 95 (CCPA 1958)).
Regarding claim 11, Lakshminarayanan teaches wherein the notification comprises: 
changes in a system state (“notifies the user 112 that the managed computer 104 is unresponsive” at ¶ 107 is a change in managed computer item 104’s state); 
an incorrect software version; 
a correct or updated software version needed; 
an incorrect firmware version; 
a correct or updated firmware version needed; 
a hardware incompatibility; 
a software incompatibility; 
an incorrect hardware version; 
recommended resolutions; or 
some combination thereof.
Regarding claim 12, Lakshminarayanan teaches an apparatus (fig. 1, item 102) comprising a first network device, the apparatus comprising: a processor (fig. 10, item 1004) that performs operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 12.
Regarding claims 13–20, claims 2–9, respectively, recite substantially similar features.1  Thus, references/arguments equivalent to those present for claims 2–9 are equally applicable to, respectively, claims 13–20.

Claims 1 and 12 are rejected under 35 U.S.C. § 103 as being obvious over Kim et al. (US 2018/0367436 A1; filed Dec. 4, 2017) in view of Wiggs, and in further view of Lakshminarayanan.
Regarding claim 1, while Kim teaches a method (fig. 4; ¶¶ 75–78) comprising: 
determining, at a first network device (fig. 4, item 400), a system issue (“the OBD apparatus 400 fails to receive the diagnostic response message (or ACK message) from the first end node 411 within the predetermined time from the end time of the transmission of the diagnostic request message” at ¶ 77) corresponding to at least one second network device (fig. 4, item 411; “Each of the end nodes 411, 412, 413, 414, and 415 may refer to the communication node 200 described with reference to FIG. 2” at ¶ 76), 
wherein the first network device is an analytics entity (fig. 4, item 400) in a vehicle network (“FIG. 4 is a diagram illustrating an exemplary embodiment of a method of diagnosing a vehicle network using an on-board diagnostic (OBD) apparatus” at ¶ 75) and the at least one second network device is a managed entity (fig. 4, item 411) in the vehicle network, and 
the system issue comprises a software issue, a hardware issue (“the OBD apparatus may determine the first end node 411 and the channel to which the first end node 411 is connected to be in the failure state” at ¶ 77), a compatibility issue, an issue with an interaction between a plurality of second network devices comprising the at least one second network device, an issue with an interaction between the at least one second network device and another device, or some combination thereof, and 
wherein the analytics entity comprises an entity (fig. 4, item 400) that analyzes one or more devices (fig. 4, items 411–415; “The OBD apparatus 400 may determine a state for each of the remaining end nodes 412, 413, 414, and 415 by performing the above procedure with the remaining end nodes 412, 413, 414, and 415” at ¶ 78) to determine descriptive analytics, predictive analytics, prescriptive analytics, or some combination thereof (intended use in italics)
Kim does not teach (A) the vehicle network being a cellular network; and (B) providing a notification indicating the system issue.
(A)
Wigg teaches a cellular network (¶¶ 16, 183, 185).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kim’s network to be a cellular network as taught by Wigg “for diagnosing, reporting, aggregating, and analyzing the connectivity and potential issues occurring in a multi-device network.”  Wigg ¶ 3.
(B)
Lakshminarayanan teaches providing a notification (“the process 900 notifies the user 112 that the managed computer 104 is unresponsive” at ¶ 107) indicating a system issue (“the central server 102 can be configured to periodically query the database 122 to determine which managed computers 104 have agent software 110 installed, but are not currently heartbeating” at ¶ 105; “the managed computer 104 did not respond” at ¶ 107; NO to fig. 9, items 902, 906).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kim to provide a notification indicating the system issue as taught by Lakshminarayanan “to improve existing techniques for automating deployment and maintenance of software agents installed and running on managed computer systems.”  Lakshminarayanan ¶ 2.
Regarding claim 12, Kim teaches an apparatus (fig. 4, item 400) comprising a first network device, the apparatus comprising: a processor (¶¶ 44–45) that performs operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20090034419-A1; US-20030196136-A1; and US-20070027981-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes claim 17 includes a transmitter that is not included in corresponding claim 6.  Lakshminarayanan teaches a transmitter (fig. 10, item 1058).